RESCRIPT
TANNER, P. J.
The petitioner was injured on November 9, 1917, by receiving a blow from a falling ladder upon her right hand. She claims that said injury has persisted up to the present time and that she has not recovered from it. The medical testimony, however, indicates that she sustained no fracture and no 'wound, only a slight swelling which quickly subsided. She claims that sha has sustained a neuritis from said accident which still persists. She has sustained no atrophy of the parts.
Upon the weight of the medical testimony we are of the opinion that the petitioner has very greatly exaggerated her injury and that we are not justified in allowing her compensation, for more than six weeks following the injury. We will therefore allow compensation for that time.